    Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 1 of 18




Raed Gonzalez, Esq.
GONZALEZ OLIVIERI, LLC
2200 Southwest Freeway, Suite 120
Houston, Texas 77098
Tel: 713-481-3040
Fax: 713-588-8683
Counsel of Record for Plaintiff

                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION


 Macklin Aristides Hernandez Portillo,

       Plaintiff,
                     v.                         Case No. 4:21-cv-365

 Alejandro Mayorkas, Secretary of the U.S.
 Department of Homeland Security; Tracy
                                                Date: February 3, 2021
 Renaud, Senior Official Performing the
 Duties of the Director, U.S. Citizenship and
 Immigration Services; Wallace L. Carroll,
 Houston Field Office Director of the U.S.
 Citizenship and Immigration Services,

       Defendants.




                          PLAINTIFF’S COMPLAINT
     Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 2 of 18




TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

      This is a complaint for relief under the Administrative Procedure Act

(“APA”). The Plaintiff, Macklin Aristides Hernandez Portillo, files the instant

complaint against Defendants because the U.S. Citizenship and Immigration

Services (“USCIS”), a federal agency within the Department of Homeland Security

(“DHS”), violated the APA when it administratively closed Plaintiff’s I-485,

Application to Register Permanent Residence or Adjust Status (“I-485

Application”), solely based on lack of jurisdiction. See Exhibit 1—USCIS Decision.

      Plaintiff seeks de novo review of the USCIS’s final agency decision and a

declaratory judgement that: (1) the USCIS has jurisdiction to adjudicate his I-485

Application; and (2) it acted arbitrarily, capriciously, and not in accordance with the

federal regulations and Board of Immigration Appeals (“BIA”) case law, when it

administratively closed said I-485 Application. Plaintiff also seeks relief under the

APA to compel the USCIS to reopen and to adjudicate his I-485 Application on the

merits.

      The instant action is being filed against the following Defendants: Alejandro

Mayorkas, in his official capacity as the Secretary of the DHS; Tracy Renaud, in her

official capacity as the Senior Official Performing the Duties of the Director of the

USCIS; and Wallace L. Carroll, in his official capacity as the Houston Field Office

Director of the USCIS.


                                          2
     Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 3 of 18




                                    I. INTRODUCTION

1. Prior to the enactment of the Illegal Immigration Reform and Immigrant

    Responsibility Act (“IIRIRA”), Division C of Pub. L. 104-208, 110 Stat. 3009-

    546 (1996), aliens in immigration court proceedings were placed in either

    exclusion or deportation proceedings.1 In exclusion proceedings, the alien had to

    have demonstrated that he or she was admissible to the United States. By contrast,

    in deportation proceedings, the former Immigration and Naturalization Services

    (“INS”), had to meet its burden to show that the alien was deportable.

2. Whether an alien was placed in exclusion or deportation proceedings turned on

    whether the alien had made an “entry.” Persons in exclusion proceedings were

    deemed not to have “entered” the United States. Therefore, persons in exclusion

    proceedings are in the same situation as “arriving aliens” now, i.e., as noncitizens

    who also are deemed not to have been admitted to the United States. 8 U.S.C. §

    1101(a)(13)(B). Essentially, “arriving aliens” are considered, in legal terms, to

    be standing at the border and not technically in the United States.

3. Whether an alien was in exclusion proceedings and has a final order of exclusion,

    or whether an alien is currently in removal proceedings or has a final removal

    order, they are able to adjust their status to that of a lawful permanent resident



1
 After the enactment of the IIRIRA, exclusion and deportation proceedings were consolidated into
one type of proceedings: removal proceedings. See 8 U.S.C. § 1229a.
                                               3
     Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 4 of 18




   with the USCIS, in accordance with the USCIS’s long-standing prior policy. See

   Exhibit 2—Previous USCIS Policy Manual at Vol. 7, Part A, Ch. 3, Sec. D;

   Exhibit 3—Previous Policy Memorandum; see also Matter of Yauri, 25 I&N Dec.

   103, 106-07 (BIA 2009) (finding that “arriving aliens” with final removal orders

   can only adjust their status with USCIS); Matter of Castro, 21 I&N Dec. 379

   (BIA 1996) (finding that jurisdiction over adjustment applications filed by aliens

   in exclusion proceedings lies with the former INS).

4. Sometime in 2018, the USCIS began arbitrarily denying or administratively

   closing some adjustment of status applications, but not others, even though they

   had the exact same fact pattern, based on the purported lack of jurisdiction, in

   direct violation of its policy manual and memorandum in place at the time, as

   well as the BIA case law and the federal regulations. This is what happened with

   Plaintiff’s case herein, when the USCIS administratively closed his I-485

   Application based on a claimed lack of jurisdiciton. See Exhibit 1, supra.

5. Plaintiff has exhausted his remedies in this case and is not required to do anything

   further. The USCIS decision explicitly states that there is no appeal from its

   decision to administratively close Plaintiff’s I-485 Application. See Exhibit 1,

   supra. It is thus considered a “final” agency action subject to judicial review by

   this Court for which there can be no judicially-imposed exhaustion requirement.

   See Darby v. Cisneros, 509 U.S. 137, 147 (1993); see also 5 U.S.C. § 704.


                                          4
     Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 5 of 18




                           II. JURISDICTION AND VENUE

6. This action arises under the Immigration and Nationality Act (“INA”), 8 U.S.C.

   §§ 1101 et seq., and the APA, 5 U.S.C. §§ 701 et seq. Because this action arises

   under the federal laws of the United States, subject-matter jurisdiction is proper

   under 8 U.S.C. § 1331.

7. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (e) because all

   relevant actions, including the submission and administrative closure of

   Plaintiff’s I-485 Application, occurred in the USCIS’s field office in Houston,

   Texas.

                                   III.   PARTIES

8. Plaintiff, Macklin Aristides Hernandez Portillo, is a resident of Houston, Texas.

   See Exhibit 1, supra.

9. Defendant, Alejandro Mayorkas, is the Secretary of the DHS. He is sued in his

   official capacity. He may be served at 2707 Martin Luther King Jr. Ave. SE,

   Washington, D.C. 20528-0485.

10. Defendant, Tracy Renaud, is sued in her official capacity as the Senior Official

   Performing the Duties of the Director of the USCIS. She is sued in her official

   capacity. She may be served at 20 Massachusetts Avenue, NW, Washington,

   D.C. 20529.

11. Defendant, Wallace L. Carroll, is the USCIS Houston Field Office Director. He
                                          5
     Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 6 of 18




   is sued in his official capacity. He may be served at 20 Massachussetts Ave.,

   Room 4210, Washington D.C. 20529.

           IV.     STATUTORY AND REGULATORY BACKGROUND

12. Under 8 U.S.C. § 1255(a), an alien may adjust his or her status to that of a lawful

   permanent resident provided that: (1) the alien was inspected and admitted or

   paroled into the United States; (2) the alien makes such an application for

   adjustment of status; (3) the alien is eligible to receive an immigrant visa; (4) the

   alien is admissible to the United States; and (5) a visa is immediately available to

   him or her when the adjustment of status application is filed.

13. The USCIS has jurisdiction to adjudicate an adjustment of status application

   unless the immigration judge has jurisdiction. 8 C.F.R. §§ 245.2(a)(1),

   1245.2(a)(1).

14. The immigration judge has exclusive jurisdiction to adjudicate any application

   for adjustment of status if the alien is in removal or deportation proceedings

   (other than an “arriving alien”). 8 C.F.R. § 1245.2(a)(1).

15. An “arriving alien” is one who is “an applicant for admission coming or

   attempting to come into the United States at a port-of-entry, or an alien seeking

   transit through the United States at a port-of-entry, or an alien interdicted in

   international or United States waters and brought into the United States by any

   means, whether or not to a designated port-of-entry, and regardless of the means


                                           6
     Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 7 of 18




   of transport.” 8 C.F.R. § 1.2.

16. “An arriving alien remains an arriving alien even if paroled pursuant to section

   212(d)(5) [8 U.S.C. § 1182(d)(5)] of the Act.” Id.

17. The immigration judge can only have jurisdiction over adjustment applications

   filed by “arriving aliens” if: (1) the alien properly filed the application with the

   USCIS while the alien was in the United States; (2) the alien departed and

   returned to the United States pursuant to a grant of advance parole; (3) the

   application was denied by the USCIS; and (4) the DHS placed the alien in

   removal proceedings after the alien’s return to the United States on advance

   parole or after the application was denied. 8 C.F.R. § 1245.2(a)(1)(ii).

18. If the USCIS administratively closes an adjustment of status application on the

   grounds that it lacks jurisdiction to adjudicate it, the administrative closure would

   be considered the final agency action in the case. As such, no administrative

   remedies would be left available to an applicant and the only option is to

   judicially assert a violation under the APA, 5 U.S.C. §§ 702, 704.

19. “Agency action” is defined to include the whole or a part of an agency rule,

   order, license, sanction, relief, or the equivalent, or denial thereof, or failure to

   act. 5 U.S.C. § 551(13).

20. The reviewing court is authorized to compel action by an agency, and hold its

   actions unlawful and set aside agency action, findings, and conclusions found to


                                           7
     Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 8 of 18




   be “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

   with law.” 5 U.S.C. § 706.

                         V.     FACTUAL BACKGROUND

21. Effective March 1, 2003, the DHS assumed responsibility for the functions of

   the agency formerly known as the “Immigration and Naturalization Service.” The

   Secretary of DHS is now vested with “[a]ll authorities and functions of the

   Department of Homeland Security to administer and enforce the immigration

   laws.” 8 C.F.R. § 2.1.

22. The USCIS is a bureau within the DHS and delegated supervisory authority over

   all operations by the Secretary of DHS. Id. The USCIS is responsible for

   accepting and adjudicating all applications for adjustment of status, unless, as

   detailed above, jurisdiction lies with the immigration judge.

23. The USCIS Houston Field Office is an agency within the DHS and delegated

   supervisory authority over all operations by the Secretary of DHS. Id. The USCIS

   Houston Field Office is the official with jurisdiction over the administrative

   closure of Plaintiff’s I-485 Application.

24. Plaintiff is a native and citizen of El Salvador. See Exhibit 4—Parole Document.

   He was ordered removed from the United States on October 12, 2006. See Exhibit

   1, supra.

25. On February 17, 2018, Plaintiff was paroled into the United States, pursuant to a


                                          8
     Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 9 of 18




   valid parole document. See Exhibit 4, supra.

26. By virtue of being the beneficiary of an I-130 family visa petition filed on his

   behalf, Plaintiff filed his I-485 Application with the USCIS on January 11, 2019.

   See Exhibit 1, supra. However, instead of adjudicating Plaintiff’s I-485

   Application on the merits, the USCIS administratively closed it on the grounds

   that it lacked jurisdiction to adjudicate it. Id.

27. In administratively closing the I-485 Application, the USCIS found that Plaintiff

   is currently in deportation proceedings and that he is not an “arriving alien”

   because he returned to the United States as an alien with an outstanding order of

   deportation. Id. As such, the USCIS concluded that Plaintiff could only adjust his

   status to that of a lawful permanent resident with an immigration judge. Id.

28. Given the USCIS’s decision to administratively close Plaintiff’s I-485

   Application, and the fact that Plaintfiff cannot seek adjustment of status with the

   immigration court, there are no avenues for relief for Plaintiff. Therefore, he now

   files this Complaint requesting that the Court compel the USICS to reopen and

   adjudicate his I-485 Application on the merits.

                             VI.    CLAIMS FOR RELIEF

29. Plaintiff incorporates by reference the allegations in paragraphs 1-28.

30. Plaintiff contends that under the APA, the USCIS’s administrative closure of his

   I-485 Application was “arbitrary, capricious, an abuse of discretion, or otherwise


                                            9
    Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 10 of 18




   not in accordance with law.” See 5 U.S.C. § 706(2)(A).

31. The U.S. Supreme Court has held that an agency’s actions may be considered

   arbitrary, capricious, or an abuse of discretion if said actions inexplicably depart

   from the agency’s own course of adjudication, regulations, or policies. See INS

   v. Yang, 519 U.S. 26, 32 (1996) (“Though an agency’s discretion is unfettered at

   the outset, if it announces and follows—by rule or by settled course of

   adjudication—a general policy by which its exercise of discretion will be

   governed, an irrational departure from that policy (as opposed to an avowed

   alteration of it) could constitute action that must be overturned as ‘arbitrary,

   capricious, [or] an abuse of discretion.’”).

32. In this case, the exhibits attached herein establish that the USCIS departed from

   its own settled course of adjudication in administratively closing Plaintiff’s I-485

   Application because it has, in the past, issued denials or grants on adjustment of

   status applications for aliens who have traveled pursuant to a grant of advance

   parole and who have final removal orders, in accordance with its previous, long-

   standing policy. See Exhibits 5 through 9—Adjustment of Status Decisions.

33. Exhibit 5 demonstrates that the alien was ordered deported, was granted TPS,

   traveled on advance parole pursuant to the grant of TPS, returned to the U.S.,

   applied for adjustment of status, and was granted such status.

34. Exhibit 6 evidences that the alien’s adjustment application was adjudicated and


                                          10
    Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 11 of 18




   granted by the USCIS, after he traveled on advance parole, despite the alien being

   deported and entering the country illegally.

35. Exhibit 7 shows how the USCIS granted an adjustment application and was

   accorded lawful permanent resident status after the individual traveled on

   advance parole despite the fact that the individual was previously ordered

   deported.

36. Exhibit 8 establishes that the USCIS adjudicated the adjustment application but

   denied it because the applicant failed to file the appropriate Form I-212 with the

   application. In its decision, the USCIS explicitly stated that it concurred the

   applicant was an “arriving alien” with an executed order of removal and that the

   USCIS had jurisdiction to adjudicate his adjustment application.

37. Finally, in Plaintiff’s Exhibit 9, the USCIS issued a decision denying the

   adjustment application because the alien did not file a Form I-212. The USCIS

   contended that this form was needed because the alien executed his order of

   removal when he traveled on advance parole.

38. In Plaintiff’s case, notwithstanding him being an “arriving alien” and executing

   his order of removal when he departed, the USCIS refused to adjudicate his I-

   485 Application on the merits, despite the fact that its policy, at the time, was to

   adjudicate such applications. The USCIS has thus irrationally departed from its

   correct and settled course of adjudication. As such, it has acted arbitrarily,


                                          11
    Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 12 of 18




   capriciously, and abused its discretion.

39. In addition, the USCIS’s administrative closure of Plaintiff’s I-485 Application

   is not in accordance with the law.

40. First and foremost, Plaintiff does not have an unexecuted order of removal,

   because said order was fully executed when he departed the country on advance

   parole. See 8 U.S.C. § 1101(g) (“…any alien ordered deported or removed

   (whether before or after the enactment of this chapter) who has left the United

   States, shall be considered to have been deported or removed in pursuance of

   law”); 8 C.F.R. § 1241.7 (“Any alien who has departed from the United States

   while an order of deportation or removal is outstanding shall be considered to

   have been deported, excluded and deported, or removed.”); Matter of Bulnes-

   Nolasco, 25 I&N Dec. 57, 58 (BIA 2009) (affirming that an alien’s departure

   from the United States while under an outstanding order of deportation has the

   effect of executing the deportation order and bringing finality to the deportation

   proceedings); Stone v. INS, 514 U.S. 386, 398 (noting that deportation orders are

   “self-executing”).

41. As noted in the attached exhibits, the USCIS has even conceded that an alien

   who departs on advance parole is considered to have executed his or her removal

   order. See Exhibits 8—9, supra. Accordingly, any assertion by the USCIS stating

   that Plaintiff’s order of removal remains unexecuted and that he is still in removal


                                          12
    Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 13 of 18




   proceedings is legally and factually erroneous based on the USCIS’s own

   conclusions.

42. Second, the law clearly states that an alien who is paroled into the United States

   is an “arriving alien” and is not “admitted” into the country. See 8 U.S.C. §

   1101(a)(13)(B) (“An alien who is paroled under section 1182(d)(5) of this title

   or permitted to land temporarily as an alien crewman shall not be considered to

   have been admitted.”); see also Matter of Oseiwusu, 19 I&N Dec. at 19-20.

43. In the case at bar, because Plaintiff was paroled into the United States, he was

   permitted to enter but was not “admitted” as that term is used in the immigration

   context. See Exhibit 4, supra. As a result, since Plaintiff is an “arriving alien,”

   only the USCIS has jurisdiction over his I-485 Application. Therefore, the

   USCIS’s interpretation of the law is entirely erroneous.

44. Third, there is no such status as “an alien with an outstanding deportation order.”

   As the Fifth Circuit noted in Gomez v. Lynch, there are no-subcategories of

   unlawful status, such as “being present without admission.” 831 F.3d 652, 659

   (5th Cir. 2016). Therefore, contrary to the USCIS’s assertion, there can be no

   such status as “an alien with an outstanding order” under the INA. The USCIS

   cannot simply append Plaintiff’s TPS status with the words “outstanding

   deportation order” and call that a status because that would define the meaning

   of status too broadly, which is not what Congress intended.


                                          13
    Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 14 of 18




45. Fourth, the USCIS’s position that Plaintiff is not an “arriving alien” because of

   the Miscellaneous and Technical Immigration Immigration and Naturalization

   Amendments (“MTINA”) of 1991 is legally incorrect since MTINA does not

   alter the fact that Plaintiff is an “arriving alien.” Plaintiff can be an “arriving

   alien” simultaneously while holding TPS status in the same way that lawful

   permanent residents can be “arriving aliens” if they meet the requirements under

   8 U.S.C. § 1101(a)(13)(C).

46. Plaintiff wishes to note that the USCIS’s conclusion that he can adjust his status

   with the immigration court is likewise legally erroneous. As noted above, the

   immigration court only has jurisdiction over an “arriving alien’s” adjustment of

   status application if the alien: (1) properly filed the application with the USCIS

   while the alien was in the United States; (2) departed and returned to the United

   States pursuant to a grant of advance parole; (3) the application was denied by

   the USCIS; and (4) the DHS placed the alien in removal proceedings after the

   alien’s return to the United States on advance parole or after the application was

   denied. See 8 C.F.R. § 1245.2(a)(1)(ii).

47. The immigration judge does not have jurisdiction over any I-485 Application

   that Plaintiff might file in removal proceedings because he filed his adjustment

   of status application with the USCIS after he departed and returned to the United

   States on parole, not before, and he did not return to pursue that application. See


                                         14
    Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 15 of 18




   Matter of Silitonga, 25 I&N Dec. 89 (BIA 2009) (finding that under the

   regulations, “Immigration Judges have no jurisdiction to adjudicate an

   application filed by an arriving alien seeking adjustment of status, with the

   limited exception of an alien who has been placed in removal proceedings after

   returning to the United States pursuant to a grant of advance parole to pursue a

   previously filed application”) (emphasis added). Therefore, while the DHS can

   certainly initiate new removal proceedings against Plaintiff, he will simply not

   be able to pursue adjustment of status with the immigration judge.

48. In sum, given the law and evidence presented, Plaintiff maintains that judicial

   review under the APA is proper in this case because the USCIS has acted

   arbitrarily, capriciously, has abused its discretion, and has not acted in accordance

   with the law.

                                 VII. EXHAUSTION

49. Plaintiff incorporates by reference the allegations in paragraphs 1-48.

50. As noted above, Plaintiff is not required to exhaust his administrative remedies

   with respect to the administrative closure of his I-485 Application because he is

   contesting a “final” agency action that is subject to judicial review under the

   APA.

51. The language of 5 U.S.C. § 704 states that an agency action is “final” without

   regard to whether an alien seeks reconsideration or appeal to a higher agency


                                          15
    Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 16 of 18




   authority, unless there is a statute or regulation that requires the alien to file an

   appeal and the agency action is inoperative during the appeal.

52. In this case, as noted above, the USCIS itself plainly states that Plaintiff cannot

   appeal the decision to administratively close his case. See Exhibit 1, supra.

   Therefore, it is a final agency action and Plaintiff has no other forum to pursue

   any remedies. See Darby, 509 U.S. at 137. As such, there can be no judicially-

   imposed exhaustion requirement and judicial review is proper before this Court.

                                  VIII. CONCLUSION

53. For the aforementioned reasons, the decision to administratively close Plaintiff’s

   I-485 Application was arbitrary, capricious, an abuse of discretion, and not in

   accordance with the law. Therefore, judicial review by this Court is warranted

   under the APA.

                            IX.    PRAYER FOR RELIEF

54. Wherefore, Plaintiff respectfully requests that this Court:

      a. accept jurisdiction and venue as proper;

      b. issue a declaratory judgment that the administrative closure of Plaintiff’s
         I-485 Application was arbitrary, capricious, an abuse of discretion, and not
         in accordance with the law;

      c. issue a declaratory judgment that the USCIS has jurisdiction to adjudicate
         Plaintiff’s I-485 Application;

      d. issue an order under the APA to compel the USCIS to reopen and
         adjudicate Plaintiff’s I-485 Application on the merits;

                                          16
Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 17 of 18




 e. grant reasonable attorney’s fees, expenses, and costs of court pursuant to
    the Equal Access to Justice Act, 28 U.S.C. § 2412; and

 f. grant Plaintiff all other relief as the Court may deem just and proper.


                                         Respectfully submitted,

                                         /s/ Raed Gonzalez
                                         _________________________
                                         Raed Gonzalez, Esq.
                                         Texas Bar No. 24010063
                                         GONZALEZ OLIVIERI LLC
                                         2200 Southwest Freeway, Suite 120
                                         Houston, TX 77098
                                         Phone: (713) 481-3040,
                                         Fax: (713)588-8683
                                         rgonzalez@gonzalezolivierillc.com
                                         Counsel of Record for Plaintiff




                                    17
  Case 4:21-cv-00365 Document 1 Filed on 02/03/21 in TXSD Page 18 of 18




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION


Macklin Aristides Hernandez Portillo,

      Plaintiff,
                    v.                         Case No. 4:21-cv-365

Alejandro Mayorkas, Secretary of the U.S.
Department of Homeland Security; Tracy
                                               Date: February 3, 2021
Renaud, Senior Official Performing the
Duties of the Director, U.S. Citizenship and
Immigration Services; Wallace L. Carroll,
Houston Field Office Director of the U.S.
Citizenship and Immigration Services,

      Defendants.




                           INDEX OF EXHIBITS


                   Exhibit 1—USCIS Decision
                   Exhibit 2—Previous USCIS Policy Manual
                   Exhibit 3—Previous USCIS Policy Memorandum
                   Exhibit 4—Parole Document
                   Exhibit 5—Adjustment of Status Decision 1
                   Exhibit 6—Adjustment of Status Decision 2
                   Exhibit 7—Adjustment of Status Decision 3
                   Exhibit 8—Adjustment of Status Decision 4
                   Exhibit 9—Adjustment of Status Decision 5




                                        18
